                Case 18-11801-LSS             Doc 1278        Filed 02/06/19        Page 1 of 6



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:
                                                           Chapter 7
J&M SALES INC., et al.,1
                                                           Case No. 18-11801 (LSS)

                          Debtors                          Jointly Administered

                                                           Re: Docket Nos. 1247 & 1261


    REPLY IN FURTHER SUPPORT OF MOTION OF ARMOUTH INTERNATIONAL
     INC. FOR AN ORDER PURSUANT TO BANKRUPTCY RULE 2004 AND LOCAL
     BANKRUPTCY RULE 2004-1 AUTHORIZING DISCOVERY OF THE DEBTORS

         Armouth International Inc. (“Armouth”), a creditor of the above-captioned debtors

(collectively, the “Debtors”), by and through its undersigned counsel, hereby replies (the

“Reply”) in support of its motion (Dkt No. 1247) (the “Motion”)2 seeking certain limited

discovery from the Debtors pursuant to Bankruptcy Rule 2004 and Local Rule 2004-1 and in

response to the Debtors’ Response to Motion of Armouth International Inc. for an Order

Pursuant to Bankruptcy Rule 2004 and Local Bankruptcy Rule 2004-1 Authorizing Discovery of

the Debtors (Dkt No. 1261) (the “Objection”). As its Reply in further support of the Motion,

Armouth respectfully states as follows:

         1.      What Armouth is requesting from the Debtors is limited in scope and relatively

simple for the post-conversion Debtors to provide: (i) one deposition of one deponent, their

former chief restructuring officer, who is familiar with the Debtors’ prepetition dealings with

Armouth and other creditors and (ii) the same document production that has already been


1
  The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: J & M Sales Inc. (4697); National Stores, Inc. (4874); J&M Sales of Texas, LLC (5979); FP Stores,
Inc. (6795); Southern Island Stores, LLC (8099); Southern Island Retail Stores LLC (4237); Caribbean Island
Stores, LLC (9301); Pazzo FNB Corp. (9870); Fallas Stores Holdings, Inc. (6052); and Pazzo Management LLC
(1924). Debtors’ mailing address is 15001 South Figueroa Street, Gardena, CA 90248.
2
  Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.
              Case 18-11801-LSS          Doc 1278      Filed 02/06/19     Page 2 of 6



provided by the Debtors to the Committee. The Court should allow Armouth to proceed with

this initial limited discovery for at least the following reasons.

        2.      First, this discovery is necessary to determine whether Armouth holds direct

causes of action against the Debtors or other persons or entities, claims that are separate and

apart from the general causes of action the trustee may prosecute on behalf of the estates. The

Debtors argue that the Court should adjourn the motion until the newly-appointed chapter 7

trustee (the “Trustee”) has the opportunity to evaluate what investigations may be necessary for

its own litigation. Obj. ¶¶ 4-6, 12. This argument is misguided. While the Trustee has standing

to bring general claims that belong to the bankruptcy estate, it is black letter law in this Circuit

and others that a trustee cannot pursue the individual claims of the estate’s creditors against third

parties. See, e.g., Marion v. TDI Inc., 591 F.3d 137, 148 n.15 (3d Cir. 2010) (citing Caplin v.

Marine Midland Trust Co., 406 U.S. 416, 421-34 (1972)) (“[A] bankruptcy trustee lacks

authority to bring a claim directly on behalf of the debtor’s creditors”); In re Emoral, Inc., 740

F.3d 875, 879 (3d Cir. 2014) (“In order for a cause of action to be considered property of the

estate, the claim must be a general one, with no particularized injury arising from it. On the

other hand, if the claim is specific to the creditor, it is a personal one and is a legal or equitable

interest only of the creditor.”) (emphasis added); In re J.H. Inv. Servs., Inc., 413 Fed. App’x

142, 148 (11th Cir. 2011) (“the trustee generally lacks standing to bring claims that belong solely

to the estate’s creditors, the outcome of which would not affect the bankruptcy estate or the

rights of all other creditors”).

        3.      Here, Armouth seeks to depose Mr. Kroll because he appears to be

knowledgeable about facts and circumstances that support Armouth’s personal, direct claims

against the Debtors and other persons or entities. His examination will be focused on, among



                                                   2
              Case 18-11801-LSS         Doc 1278      Filed 02/06/19      Page 3 of 6



other things, the Debtors’ prepetition inventory position prior to the Petition Date with respect to

Armouth products and their dealings with Armouth leading up to the filing. In contrast, the

Trustee’s investigation into the estates’ potential causes of action will be more generalized,

focusing on all of the Debtors’ prepetition activity and negotiations on trade. It follows that the

Trustee’s investigation should not impede or delay the investigation by a major creditor, such as

Armouth, who may hold direct claims against the Debtors that are distinct and in addition to

those that may be prosecuted by the Trustee.

        4.     Second, both the requested deposition of Mr. Kroll and production of the

previously-produced documents would be relatively easy for the Debtors to provide in the short

term.

        5.     With respect to the deposition of Mr. Kroll, the Debtors do not and cannot provide

a reasonable basis for not making him available other than the fact that he is already preparing

for an examination by the Trustee. Obj. ¶ 9. This statement only strengthens Armouth’s need

for a deposition now rather than later. The Debtors admit that Mr. Kroll will be providing

information to the Trustee during the transition period and also preparing for the 341 meeting.

Id. If this is true, it is reasonable for Mr. Kroll to be deposed now on a subset of topics related to

Armouth when he is actively engaged in the wind-down of the Debtors rather than months from

now when he may become unavailable and important information may be forgotten. When

considering that Mr. Kroll is already being prepared for a deposition on similar topics now, any

complaint by the Debtors about the “expense and effort” to prepare him is moot. Id. Further, as

a former officer of the debtors in possession, who have been supplanted by the Trustee, he is no




                                                  3
                Case 18-11801-LSS              Doc 1278        Filed 02/06/19         Page 4 of 6



longer actively engaged in the Debtors’ restructuring efforts and therefore his deposition would

not interfere with the Trustee’s administration of the Debtors’ chapter 7 estates.3

         6.       With respect to the requests for production, Armouth’s request is limited to the

same documents that were already produced to the Committee in these cases. Armouth’s request

should not compel the start of a new document review process by the Debtors and their chapter

11 professionals; instead, it is asking for the same production that was already completed and

reviewed by professionals for a different purpose, i.e. estate causes of action and not personal

causes of action. Accordingly, very little effort is necessary for the now-converted Debtors to

simply transmit the same production to Armouth.

         7.       Third, despite the Debtors’ misinformed belief to the contrary, Armouth never

had access to the documents provided to the Committee nor does it have knowledge about what

those documents say. While Armouth was a member of the Committee, the information it

received from counsel to the Committee came only through weekly meetings, summary of

documents, and ad hoc discussions. Armouth did not review any source documents. Moreover,

the information Armouth received from Committee counsel regarding those documents was

limited in scope to the general dissemination provided to all Committee members.4 Therefore,

any memo that is forthcoming from the Committee, see Objection ¶ 12, would similarly speak

about claims and causes of action generally without providing the detailed facts and




3
         Armouth is sympathetic to the Trustee’s mandate in taking on the administration of the Debtors’ estates and
the investigations he will be undertaking in the months to come. Accordingly, Armouth is not opposed to
coordinating its deposition of Mr. Kroll with the Trustee so long as it is not unreasonably delayed. To the extent the
Court grants the Motion, Armouth will initiate discussions with the Trustee to come to a mutually agreeable
schedule that does not burden either Armouth or the Trustee.
4
         To be clear, if Armouth did review the documents (which it did not) any use of the information included in
the documents, like any information received in this capacity, would be limited to the scope provided in the
confidentiality agreement signed by Armouth and could only be utilized for Committee business, neither of which
could aid Armouth in establishing its personal claims against the Debtors and others.

                                                          4
              Case 18-11801-LSS         Doc 1278       Filed 02/06/19    Page 5 of 6



circumstances related to Armouth’s personal claims against the Debtors and other persons or

entities which Armouth has the right to explore.

       8.      One primary purpose of Rule 2004 is to “determine whether wrongdoing has

occurred.” In re Millennium Lab Holdings II, LLC, 562 B.R. 614, 626 (Bankr. D. Del. 2016)

(quoting In re Washington Mut., Inc., 408 B.R. 45, 50 (Bankr. D. Del. 2009). Armouth’s Motion

seeks to do just that in a limited manner that will not interfere with the administration of the

estates. Accordingly, the Court should grant the Motion and allow Armouth to proceed with

vindicating its personal rights against the Debtors and other persons or entities that controlled the

Debtors.

       WHEREFORE, Armouth respectfully requests that this Court enter the Proposed Order,

substantially in the form attached to the Motion as Exhibit A, compelling the Debtors to produce

responses, documents, communication, and other materials responsive to the requests attached to

the Motion and authorizing the issuance of the subpoena, and granting such other relief as may

be just and proper.




                                                   5
            Case 18-11801-LSS   Doc 1278      Filed 02/06/19    Page 6 of 6



Dated: February 6, 2019               Respectfully submitted,
Wilmington, Delaware
                                      MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                       /s/ Joseph C. Barsalona II
                                      Derek C. Abbott (No. 3376)
                                      Joseph C. Barsalona II (No. 6102)
                                      1201 N. Market St., 16th Floor
                                      Wilmington, DE 19801
                                      Telephone: (302) 658-9200
                                      Facsimile: (302) 658-3989
                                      Email:      dabbott@mnat.com
                                                  jbarsalona@mnat.com

                                      -and-

                                      Erika L. Morabito
                                      Brittany J. Nelson
                                      FOLEY & LARDNER LLP
                                      Washington Harbour
                                      3000 K Street, N.W., Suite 600
                                      Washington, D.C. 20007-5109
                                      Telephone: (202) 295-4791
                                      Facsimile: (202) 672-5399
                                      Email:       emorabito@foley.com
                                                   bnelson@foley.com

                                      Counsel of Armouth International Inc.




                                       6
